■—In a proceeding to condemn real property, the Special Term granted in part and denied in part a motion to strike out certain defenses pleaded in the answer. The parties appeal from the order entered thereon. Appeals dismissed, without costs. The order is not appealable. (Matter of Board of Transp. of N. Y., 272 N. Y. 52; Gilson v. Lambert, 282 App. Div. 1046; Matter of County of Nassau, 281 App. Div. 1032; Union Free School Dist. No. 10 of Town of Hempstead v. Baumgartner, 277 App. Div. 998, 1000; City of Corning v. Carr, 278 App. Div. 1018; New York State Elec, é Gas Corp. v. Smith, 269 App. Div. 725.) Nolan, P. J., Wenzel, Beldoek, Hallinan and Kleinfeld, JJ., concur.